Citation Nr: 1037707	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-28 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a trapezius strain of the 
left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from February to March 1982, 
January 1985 to June 1990, January to February 1991, October 1996 
to July 1999, and from October 1999 to December 2001.  

The issue of entitlement to service connection for a left 
shoulder disability, then characterized as a trapezius strain of 
the left shoulder, was previously before the Board of Veterans' 
Appeals (Board) in March 2010.  At that time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center in Washington, D.C. granted the 
Veteran's claim of entitlement to service connection for a left 
shoulder disability, characterized as left shoulder trauma with 
internal derangement, degenerative joint disease, labral tears, 
and bursitis.  That issue was recharacterized to more accurately 
reflect the nature of the Veteran's left shoulder disability.  
Thereafter, the case was returned to the Board for further 
appellate action.

In July 2009, during the course of the appeal, the Veteran had a 
hearing at the RO before the Acting Veterans Law Judge whose 
signature appears at the end of this decision.


FINDING OF FACT

There is no controversy of fact or law with respect to the issue 
of entitlement to service connection for a left shoulder 
disability, characterized as left shoulder trauma with internal 
derangement, degenerative joint disease, labral tears, and 
bursitis.  


CONCLUSION OF LAW

The Board has no jurisdiction over the issue of entitlement to 
service connection for a left shoulder disability, characterized 
as left shoulder trauma with internal derangement, degenerative 
joint disease, labral tears, and bursitis.  38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA Secretary shall decide all questions of fact and law 
necessary to render a decision that affects the provision of VA 
benefits to Veterans or their dependents or survivors.  
38 U.S.C.A. § 511(a) (West 2002).  Such decisions are subject to 
appeal to the Board.  38 U.S.C.A. § 7104(a) (West 2002).  The 
Board may dismiss any appeal which fails to allege a specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5) (West 2002).

By virtue of the AMC's March 2010 decision, there is no further 
question of fact or law with respect to the issue of entitlement 
to service connection for a left shoulder disability, 
characterized as left shoulder trauma with internal derangement, 
degenerative joint disease, labral tears, and bursitis.  Indeed, 
that decision constituted a full grant of the benefit sought on 
appeal.  Therefore, the Board has no jurisdiction over that 
issue, and the appeal must be dismissed.  


ORDER

The appeal is dismissed



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


